UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-23486 NN, INC. (Exact name of registrant as specified in its charter) Delaware 62-1096725 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2000 Waters Edge Drive Johnson City, Tennessee (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code: (423) 743-9151 Securities registered pursuant to Section 12(b) of the Act: Title of
